 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDSetonMedical Center and North Central TexasLaborers' District Council-Health Care Division,Petitioner.Case 23-RC-4256October 28, 1975DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Robert S.Breaux of the National Labor. Relations Board.Following the close of hearing, the Regional Directorfor Region 23 transferred this case to the Board fordecision. Thereafter, Employer filed a brief with theBoard.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, includ-ing the brief filed herein, the Board finds:1.The parties stipulated that Employer, a non-profitTexas corporation, is a nonprofit privatelyowned hospital located in Austin, Texas. The annualgross revenue of the hospital during the 12 monthspreceding the hearing was in excess of $250,000 andduring the same period of time the hospital receivedgoods valued in excess of $50,000 both directly andindirectly from States outside the State of Texas. Theparties' further stipulated that the hospital is engagedin commerce and meets the Board's jurisdictionalstandards.Accordingly, we find that Employer isengaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction in this proceeding.2.The labor organization involved claims torepresent certain employees of Employer.'3.A question affecting commerce exists concern-ing the representation of certain employees ofEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Petitioner seeks to represent a unit consistingof all employees of Seton Medical Center employedin the data processing department, including key-punch operators,2 data control clerks, and otherclerical employees in the department. Petitioner alsoiAt the hearing,Employer, though agreeing to stipulate that NorthCentral Texas Laborers'District Council is a labor organization within themeaningof the Act, refused to stipulate that North Central Texas Laborers'District Council-Health Care Division is a labor organization within themeaning of the Act.Petitioner's international representative,David Jacobs,indicated that"Health Care Division" is a designation of the segment of theLaborers'DistrictCouncil concerned with health care employees. Therecord also reflects that Petitioner,as designatedherein, exists for thepurpose of dealing with employers with respect to rates of pay, hours, and221 NLRB No. 4expressedwillingness,however, to, participate in anelection involving any unit found appropriate.Contrary to Petitioner, Employer contends that aunit of approximately eight data processing depart-ment employees is too limited in nature. Instead,Employer claims that the only appropriate unit is oneencompasing all clerical and clerical-related employ-ees engagedin the record-processing function at theMedical Center. Thus, Employersuggeststhat theunit found appropriate should include the approxi-mately 50 employees in the following classifications:All employees in the data processing department,including keypunch operators, data control clerks,and other clerical employees in the department; allemployees employed in the Patient Account ServicesDepartment, including cashiers, audit clerks, patientservice representatives, admitting clerks, clerk typistsand other employees in the department; all employ-ees in the patient records department, including fileclerks, transcribers, data analysts, insurance andbirth certificate clerks, and other employees in thedepartment; all employees in the accounting depart-ment, including accounting clerks, accountingassist-ants,payroll clerks, and other clerical, employees inthe department; all employees employed in the creditand collection department, including file clerks,collection clerks, and other clerical 'employees in thedepartment; all employees employed on the switch-board, including the PBX operators; all employeesemployed in the purchasing department,' includingpurchasing clerks, clerk-typists, document controlclerks, assistant purchasing agents,'and other clericalemployees in the department; all employees em-ployed in the controller's department, includingaccounting clerks and other clerical employees in thedepartment; all employees employed' in the develop-ment department, including the department secretaryand other clericals; all employees employed in theengineeringdepartment, including the departmentsecretariesand other clerical' employees in thedepartment; all employees in the volunteer depart-ment, including departmentsecretariesand otherclerical employees in the department; and all clericalemployees in the materials department, including thedepartment secretary,messengers,mail clerks, andother clerical employees.Employer also contends that the switchboarddepartment's chief operator is not a supervisor asother terms and conditions of employment and that employees participatein its affairs.Accordingly,we find that Petitioner,as designated herein, is alabor organizationwithin themeaning of the Act.2There is some confusion in the record as to whether these dataprocessing department employees are called keypunch operators or dataentryoperators.Accordingly,allreferencehereinaftertokeypunchoperators is also intended as a reference to all employees classified as dataentry operators. SETON MEDICAL CENTERdefined in the Act. Petitioner has taken no positionwith respect to the chief operator's supervisorystatus.The hospital employs approximately 900 individu-als, including Administrator Sister Damian Wetzel,AssociateAdministrator Jon Hilsabeck, AssistantAdministrator Paul Thomas, and Assistant Adminis-trator for Fiscal Services Sister DorotheaMoll.3SisterDorothea is directly in charge of the patientaccount services department and she also exercisesgeneral supervision over the accounting department,4credit and collection department,5 and switchboarddepartment.6 The patient records departmentj pur-chasing department,8 materials department,9 control-ler's department,'° development department,11 engi-neering department,12 volunteer department,13 anddata processing department are all under separateimmediate supervision.Data ProcessingDepartment:This department,which is located on the hospital's ground floor,14consists of six or seven keypunch operators, one leadkeypunch operator, and one data control clerk. Thedirector of data processing is Ron Edwards. Underthe director, and immediately in charge of theemployees being sought by Petitioner, is Al Prince.15The data processed by the department's employeescomes from virtually every section of the hospital.The raw data is received in the data processingdepartment either through,a dumbwaiter and pneu-matic tube system 16 or is actually walked into thedata processing section by individuals in otherdepartments. After the data" is transcribed to elec-tronic tapes, it is transmitted to King of Prussia,Pennsylvania, where it is processed and returned tothe hospital in the form of printouts. These printoutsare then distributed by the data processing depart-3The parties stipulated to the supervisory status of Sister DamianWetzel, Jon Hilsabeck, and Sister Dorothea Nor is any question raised as tothe supervisory status of Paul Thomas. The record clearly indicates that heis a supervisor within the meaning of the Act and we so find.4This is accomplished through Robert Vitek, the director of accounting,and Ida Mae Share who are both stipulated to be supervisors within themeaning of the Act.-5CollectionManager Omega Watkins, a stipulated supervisor and headof the credit and collection department, is under the direction of SisterDorothea.6The eight PBX operators who operate the switchboard on an around-the-clock basis are under the direction of Sister Dorothea. The chiefoperator was not agreed to be either a supervisor or an employee. The issueof her supervisory status is discussedinfra.7Assistant Administrator Paul Thomas, in connection with admittedSupervisorDora King, is directly responsible for this department'soperation.8The purchasing department is also under the direction of Paul Thomasthrough the intermediate direction of an admitted supervisor, AlpmCumming, director of material, and an admitted supervisor, LowsChristianson, director of purchasing.9Alpin Cumming also heads the materials department.toController Hank Naizer, who is stipulated to be a supervisor, is underthe direct supervision of Administrator Sister Damian WetzelliRobert Clark, who is in charge of the development department,reports directly to Sister Damian Wetzel.121ment to any department in the hospital which needsto use the information.In determining whether a unit limited to employeesof the hospital's data processing department isappropriate, we are mindful that the principal thrustof the legislative history, of the health care amend-ments admonishes the Board to avoid undue prolifer-ation of bargaining units in the health care lndus-try.17Consideration of this legislative history, inDuke University,217 NLRB No. 136 (1975), led theBoard to conclude that a unit limited to switchboardoperators at a health care institution is congressional-ly foreclosed. There, the Board declared that, "[i]feach such departmental grouping of employees at ahealth care facility was, on similar bases, found to beappropriate, a severe fragmentation of bargainingunitswould necessarily be the result." 18 In theinstant case, moreover, the chief factors setting thedata processing employees apart from the hospital'sother clerical employees engaged in the record-processing function are their separate supervisionand their utilization of specialized skills in theoperation of keypunch machines. In the circum-stances herein, we do not view these factors as asufficient basis for fording that the data processingemployees possess a distinct community of interestseparate from the hospital's other business officeclerical employees.19 Rather, mindful of the congres-sional direction against the undue proliferation ofbargaining units in the health care industry, we findthat the unit of data processing employees is notappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.OfficeClericalEmployees:We also conclude,however, that the data processing employees mayproperly be included in a 'separate unit of business12An admitted supervisor, Bill Flynn, headof the engineeringdepart-ment, also reports directly toSister DarmanWetzel.13This departmentisheadedby Mrs. BeverlyMassingale, who isstipulatedto be a supervisor.14The hospital's structure consistsof a ground or subsurface level andfloors one througheight.The followingdepartments, in addition to dataprocessing, are located on the ground floor., accounting, purchasing,materials, andswitchboard.15The partiesstipulatedto the supervisory status of both Mr. Edwardsand Mr. Prince16The dumbwaiter and pneumatictube systemconnects the dataprocessing departmentto the patientaccount services,credit andcollec-tions, and patient records departments.17 See, e g.,S Rept.93-766, 93d Cong.,2d Sess 5(1974), H Rept 93-1051, 93d Cong., 2d Sess. 7 (1974)i8 217 NLRB No. 136.19 Itis noteworthy that inCollins Radio Company,206 NLRB 108 (1973),which did not involve the health care industry, the Board foundinappropriatea separateunit of keypunch operators in the data conversionsection of the employer's computerservicesdivision notwithstanding theoperators' separate location andsupervisionand their use of specializedskills.On the basis of the facts therem,the Boardconcluded that thekeypunch operators did not possessa distinctcommunity of interestseparate from other office clerical employeesCf Colorado National Bank ofDenver,204 NLRB 243 (1973) 122DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice clerical employees as found appropriate by theBoard inMercy Hospitals of Sacramento, Inc., 217NLRB No. 131 (1975).20 The record reflects, more-over, that the clerical employees whom Employerspecifiesas comprising the appropriate unit 'allperform mainly business-type functions. We furtherconclude, therefore, that they also may properly beincluded in a unit of business office clerical employ-ees.21Accordingly, for the aforementioned reasons,and since Petitioner has expressed willingness toappear on the ballot for any unit found appropriate,we shall direct an election among business officeclericalemployees, including the classificationsspecified by Employer.Chief Operator.-As indicated above, Employercontends that the switchboard department's chiefoperator, Martha Cook, is not a supervisor within themeaning of the Act. Although this employee runs theswitchboard department under the direction of SisterDorothea, she also functions as a PBX operatoralong with the other operators. Although the depart-ment operates in three shifts, Ms. Cook generallyworks only the first shift. Although Ms. Cook has theauthority to set schedules, approve vacation time,and make decisions affecting the employment statusof employees, it is apparent that all of her actions aresubject to consultation with, and the approval of,SisterDorothea. However, while it does not appearthat the chief operator exercises supervisory authori-ty, the present record does not sufficiently detail theduties and responsibilities of this employee to enableus to make a definitive determination as to hersupervisory status.We shall therefore permit her tovote subject to challenge.20 SeealsoMeharryMedical College,219 NLRB No. 57 (1975); andSisters of St Joseph of Peace,217 NLRB No. 135 (1975).21The record herein reveals that certain clerical employees in the patientrecords department are properly designated medical records employees.Unlike medical' records employees in other cases (e.g.,Sisters of St. Joseph ofPeace,217 NLRB No. 135 (1975)), however, patient records employeesprimarily are hired for their clerical qualifications and they spend nosignificant portion of their time in nursing areas of the hospital. Rather, amajority of their time is spent in the office working alongside other officeclerical employees. The record also indicates that the functions of patientConclusionBased upon the foregoing and the entire record, weshalldirect- an election in the following unit ofemployees which we find to be appropriate for thepurpose of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time businessoffice clerical employees of Seton Medical Center,Austin, Texas, including keypunch,operators anddata control clerks employed in the data process-ing department; cashiers, audit clerks, patientservicerepresentatives,admitting clerks, andclerk typists employed in the patient accountservices, department; file clerks, transcribers, dataanalysts, insurance and birth certificate clerks,and coding clerks employed in the patient recordsdepartment; accounting clerks, accounting assist-ants, and payroll clerks- employed in the account-ing department; file clerks and collection clerksemployed in the credit and collection depart-ment;allPBX operators; purchasing clerks,clerk-typists, document control clerks, and assist-ant purchasing agents employed in the purchasingdepartment; accounting clerks employed in thecontroller's department; the departmental secre-tary employed in the development department;thedepartmental secretary employed in theengineering department; secretaries employed inthe, volunteer department; departmental secre-tary,messengers, and mail clerks employed in thematerials department; but excluding all otheremployees, professional employees, and guardsand supervisors as defined in the Act.[Direction of Election22 andExcelsiorfootnoteomitted from publication.]records are strongly integrated with those of patient account services andthat bothdepartments are located along a commoncorridor on the firstfloor.Accordingly,we see no reason to separateany patientrecordsdepartment employees fromother businessoffice clerical employees' andshall include them in the business office clerical unit.22 Inasmuch as the election being directed ism a broaderunit than thatsought by Petitioner, we direct thatPetitionernotify theRegional Directorwithin 10 days ofthisDecision and Direction of Election whether it wishesto proceedto an election and, if so, to submit atthattime suchadditionalshowing ofinterest as may be requiredto supportits petition.